Case: 21-11076     Document: 00516458462          Page: 1    Date Filed: 09/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     September 2, 2022
                                   No. 21-11076                        Lyle W. Cayce
                                                                            Clerk

   Alberto Ovalle,

                                                            Plaintiff—Appellant,

                                       versus

   United Rentals North America, Incorporated,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:18-CV-211


   Before Smith, Wiener, and Southwick, Circuit Judges.
   Per Curiam:*
          Alberto Ovalle, a mechanic, brought various negligence claims against
   his employer after he slipped and fell on rainwater that seeped into his work
   bay. The district court granted his employer summary judgment on all
   claims. We AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11076      Document: 00516458462            Page: 2    Date Filed: 09/02/2022




                                      No. 21-11076


           FACTUAL AND PROCEDURAL BACKGROUND
          Alberto Ovalle worked as a mechanic for United Rentals North
   America, Inc. in its Canyon, Texas, facility. He was assigned to two work
   bays and was the only field technician who worked in those areas. To enter
   the work bays, Ovalle had two entrance options — a door near the front office
   or a side door that opened directly into the work bay. The side door entrance
   did not have a light switch near the door. When entering that way, Ovalle
   needed to follow yellow tape on the floor to reach the other side of the work
   bay to switch on the light.
          We rely on Ovalle’s evidence for our factual recitation. Over a ten-
   month period, Ovalle observed on two occasions that water pooled on the
   floor of the work bay when it was raining. Ovalle used a squeegee, a mop, and
   cleaning products to clear the water out of the work bay in those instances.
   He also informed Art Silva, whom he considered his supervisor, that water
   sometimes pooled in the bay.
          On March 28, 2017, Ovalle entered his work bay as usual through the
   side door. It was raining. He took nine steps into the work bay, toward the
   light switch, and then slipped on rainwater that had seeped into the work bay.
   Without the light on, it was too dark for Ovalle to see the rain puddle. He
   also was unable to follow the yellow tape because equipment was in his
   pathway. He got up from the ground and felt a sharp pain. Ovalle eventually
   turned on the light but still felt pain, so he reported the incident to the United
   Rentals branch manager.
          In November 2018, Ovalle sued United Rentals in the United States
   District Court for the Northern District of Texas. Asserting diversity
   jurisdiction, he brought the following negligence claims:
          [1] failing to furnish a reasonably safe place to work; [2] failing
          to warn Plaintiff of hazards of his employment not commonly




                                           2
Case: 21-11076      Document: 00516458462           Page: 3   Date Filed: 09/02/2022




                                     No. 21-11076


          known or already appreciated; [3] failing to properly supervise,
          monitor, and train its employees regarding the proper manner
          in which to inspect and make the premises reasonably safe; [4]
          failing to furnish reasonably safe instrumentalities with which
          to work; [5] failing to provide or enforce safety policies and
          regulations regarding safe, adequate lighting and preventing
          slips from liquids on the floor; [6] failing to adequately warn of
          or make safe dangers or conditions of which Defendant had
          actual or constructive knowledge; [7] failing to reasonably
          inspect the premises for concealed, unreasonably dangerous
          conditions and failing to warn of or make safe such conditions;
          [8] failing to keep the premises in a reasonably safe condition;
          [9] failing to use ordinary care as a reasonable person would
          under the same or similar circumstances; and [10] such
          additional acts of negligence, which will be established as the
          case progresses.
          United Rentals moved for summary judgment on all claims. On July
   16, 2021, the district court granted the motion and dismissed the suit. Ovalle
   timely appealed after the district court denied reconsideration.
                                 DISCUSSION
          We review a grant of summary judgment de novo. Molina v. Home
   Depot USA, Inc., 20 F.4th 166, 168 (5th Cir. 2021). Summary judgment is
   appropriate “if the movant shows that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.”
   Fed. R. Civ. P. 56(a). A genuine dispute of material fact exists “if the
   evidence is such that a reasonable jury could return a verdict for the
   nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
   The court must view all facts and inferences “in the light most favorable to
   the nonmoving party.” Valderas v. City of Lubbock, 937 F.3d 384, 388 (5th
   Cir. 2019). The court may not make credibility determinations or weigh the




                                          3
Case: 21-11076       Document: 00516458462           Page: 4    Date Filed: 09/02/2022




                                      No. 21-11076


   evidence when deciding whether a dispute of material fact exists. Sport
   Supply Grp., Inc. v. Columbia Cas. Co., 335 F.3d 453, 456 (5th Cir. 2003).
          Ovalle first disputes the district court’s classification of his failure-to-
   warn claim under Texas law. The court held that his claim against United
   Rentals for failure to warn him of the dangerous condition in the work bay
   was solely a premises-liability claim, not a premises-liability claim and a
   workplace-safety claim. That matters, Ovalle argues, because the court
   should have held that United Rentals had a workplace-safety duty to warn of
   the water in the work bay.
             Under Texas law, an employee may bring the following negligence
   claims against an employer: (1) negligent-activity claims; (2) premises-
   liability claims; and (3) workplace-safety claims. See Austin v. Kroger Tex.,
   L.P., 465 S.W.3d 193 (Tex. 2015). A plaintiff may not pursue both a
   negligent-activity and a premises-liability theory of recovery for a single
   injury that is based on a premises condition unless there is some ongoing
   activity that caused the plaintiff’s injury in addition to the premises
   condition. See Keetch v. Kroger Co., 845 S.W.2d 262, 264; see also Austin, 465
   S.W.3d at 215 (discussing difference between premises-liability and
   negligent-activity theories).
          Ovalle does not make a claim based on negligent activity. Thus, for
   Ovalle to succeed on his premises-liability claim, he must show evidence that
   his employer “fail[ed] to take measures to make the property safe.” Del Lago
   Partners, Inc. v. Smith, 307 S.W.3d 762, 776 (Tex. 2010). Claims will be
   viewed in their true character regardless of how a plaintiff categorizes them.
   United Scaffolding, Inc. v. Levine, 537 S.W.3d 463, 480 (Tex. 2017).
          Workplace-safety claims may be brought alongside premises-liability
   claims.     Austin, 465 S.W.3d at 215–17.         A workplace-safety theory of
   negligence is applicable when the employer-employee relationship gives rise




                                           4
Case: 21-11076     Document: 00516458462            Page: 5   Date Filed: 09/02/2022




                                     No. 21-11076


   to additional duties such as “provid[ing] necessary equipment, training, or
   supervision.” Id. The two negligence theories may coincide because the
   different relationships — landowner-invitee and employer-employee —
   create two different proximate causes and therefore require two different
   negligence theories to allow sufficient recovery. Id. at 216–17.
          For example, an employee was allowed to pursue claims under both
   premises-liability and workplace-safety theories for an injury he sustained
   after he slipped and fell on a spill he was required to clean up without being
   provided the proper tools. Id. at 216.
          The fact that [the plaintiff] alleged that a condition of the premises
          proximately caused his injury does not preclude his allegation that [the
          employer’s] negligent failure to provide the [s]pill [cleanup] system
          also caused his injury. If the only relationship between [the plaintiff]
          and [the employer] were that of landowner-invitee, the alleged facts
          could only give rise to a premises-liability claim.
   Id.
          We examine whether Ovalle has viable premises-liability or
   workplace-safety claims.
          I.     Premises-liability claims
          An employer’s and a landowner’s duties to warn are coextensive:
   “While an employer’s liability may differ from that of other landowners[,]
   . . . its premises-liability duty is the same as that owed by landowners to
   invitees generally.” Id. at 202. That duty requires that employers maintain
   the relevant premises “in a reasonably safe condition.” Id. at 217. That duty
   can be satisfied “by providing an adequate warning of concealed dangers of
   which they are or should be aware but which are not known to the employee.”
   Id. Where a dangerous condition is “open and obvious or known to the
   invitee,” the landowner has no duty, because the landowner is not in any




                                             5
Case: 21-11076      Document: 00516458462           Page: 6    Date Filed: 09/02/2022




                                     No. 21-11076


   better position to discover the danger than the invitee. Id. at 203. This is true
   regardless of whether the landowner is an employer. Id. at 217.
          Ovalle admitted he observed water pooling in the work bay when it
   rained on two prior occasions. He also knew the condition was dangerous,
   because he reported it to Silva. The district court concluded his awareness
   relieves United Rentals of any duty to warn Ovalle of the water under either
   a premises-liability or workplace-safety negligence theory. See Austin, 465
   S.W.3d at 203. That was error, Ovalle argues, because Texas law recognizes
   a necessary-use exception. “[L]andowners have no duty to protect or warn
   such persons when they are aware of the risks and could have avoided them.”
   Id. at 208 (emphasis added). Consequently, even when an invitee is aware of
   the relevant risk, if “the landowner should have anticipated that the invitee
   is unable to take measures to avoid the risk,” then the duty to make the
   premises safe remains. Id.
          This theory of liability depends on the invitee’s ability to avoid the
   known risk. The record shows Ovalle had access to a different door which
   would have allowed him to turn on the light before encountering the water.
   Indeed, during his deposition he agreed that “if [he] wanted to, [he was]
   allowed to walk through the front door of the United Rentals facility.”
          Ovalle responds that a fact issue still prevents summary judgment. In
   his deposition, Ovalle explained he was told to enter the side door and,
   indeed, had exclusively used the side door. The district court rejected this
   testimony, finding it constituted the equivalent of a “sham affidavit.” That
   finding was based on events during the deposition. Ovalle first stated in
   response to his own counsel’s questioning that “[s]ometimes I would” use
   the front entrance but “[m]ost of the time” used the side door. Counsel
   repeatedly asked about which door he used. Finally, opposing counsel
   objected, saying the question about what door was used had been asked “like




                                          6
Case: 21-11076      Document: 00516458462           Page: 7    Date Filed: 09/02/2022




                                     No. 21-11076


   five times.” Almost immediately after the objection, Ovalle’s counsel asked
   for a restroom break. After the break, Ovalle again answered the question
   about the doors he used by saying he “always” used the side door and that it
   was the door he was “authorized” to use. The district court considered the
   events of the deposition to confirm that a dispute of fact was
   “manufacture[d]” and the dispute could be ignored by the court.
          The sham-affidavit doctrine applies when a plaintiff introduces an
   affidavit that conflicts with earlier testimony, such as in a deposition. S.W.S.
   Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 495-96 (5th Cir. 1996). A district
   court may refuse to consider such an affidavit if the statements made in the
   affidavit “are so markedly inconsistent with a prior statement as to constitute
   an obvious sham.” Winzer v. Kaufman Cnty., 916 F.3d 464, 472 (5th Cir.
   2019) (quotation marks and citation omitted).
          We have not discovered caselaw applying the sham-affidavit concept
   to an internal inconsistency within a single deposition testimony. Ovalle’s
   contradiction is distinguishable from the kind ordinarily at issue in sham-
   affidavit cases. See Seigler v. Wal-Mart Stores Tex., L.L.C., 30 F.4th 472, 477
   (5th Cir. 2022) (describing the issue as inconsistency with “prior testimony”
   (emphasis added)).       Instead of contradicting himself after an initial
   testimony, he contradicted himself within the same testimony. Generally,
   inconsistency within the same testimony would be an issue of credibility for
   the trier of fact. See Dibidale of La., Inc. v. Am. Bank & Tr. Co., 916 F.2d 300,
   307–08 (5th Cir. 1990). The one special feature here is that the inconsistency
   arose after counsel had an opportunity, but we do not know if it was used, to
   redirect the witness’s answers.
          We see no need to decide whether what occurred here fits within the
   reach of caselaw about sham affidavits. That is because Ovalle’s deposition
   testimony did not meaningfully contradict or raise uncertainty as to whether




                                          7
Case: 21-11076      Document: 00516458462          Page: 8   Date Filed: 09/02/2022




                                    No. 21-11076


   he had access to the front door. He conceded in his deposition that, if he
   wanted to, he could have used that door. Therefore, it did not matter if he
   decided actually to use the side entrance every day or only sometimes. The
   necessary-use exception is inapplicable.
          Another one of Ovalle’s arguments is based on the Texas Workers’
   Compensation Act (“TWCA”). Subscribing to the TWCA is optional for
   employers. Tex. Lab. Code § 406.033(a). If an employer does not
   subscribe, i.e., have workers’ compensation insurance, and United Rentals
   did not, then there are certain defenses the employer may not raise when
   litigating an employee’s negligence claim. Id. One of them is contributory
   negligence. Id. Regardless, “the employee [will still have] the burden of
   proving that the employer owed a duty.” Austin, 465 S.W. at 200.
          Ovalle’s awareness of the risk is relevant to the existence of United
   Rentals’ duty to warn. It is not a question of Ovalle’s liability or possible
   negligence in the fall. See Austin, 465 S.W.3d at 202–03. Because “the
   TWCA’s wavier of a nonsubscriber’s defenses . . . has no bearing on our
   analysis of an employer’s duty,” it is proper to consider Ovalle’s awareness
   of the risk to evaluate whether United Rentals had a duty to warn Ovalle of
   the water at all. Id. at 202. The grant of summary judgment here is thus
   consistent with United Rentals’ non-subscriber status under the TWCA, and
   no genuine issues of fact remain as to Ovalle’s premise liability claims.
          There was no error in the grant of summary judgment on the claims
   based on premises liability.
          II.    Workplace-safety claims
          We also examine Ovalle’s claims brought under the workplace-safety
   negligence theory. He does not dispute the district court’s classification of
   these remaining claims — that United Rentals failed to provide him with the
   necessary instrumentalities, training, supervision, and safety policies to



                                           8
Case: 21-11076      Document: 00516458462          Page: 9   Date Filed: 09/02/2022




                                    No. 21-11076


   perform his job safely — as falling under a workplace-safety theory. Instead,
   he challenges the district court’s conclusion that no genuine issue of material
   fact remains on these claims.
          We begin with his claim that United Rentals failed to provide the
   necessary instrumentalities for Ovalle to perform his job safely. See Kroger v.
   Elwood, 197 S.W.3d 793, 794 (Tex. 2006). In Texas, an employer has a duty
   to provide necessary instrumentalities but not those that would be
   unnecessary for safe performance. Id. at 794–95. The employer also owes no
   duty where the employee is “doing the same character of work that he has
   always done” when there is no evidence that the work poses a threat of injury.
   Werner v. Colwell, 909 S.W.2d 866, 869 (Tex. 1995).
          Ovalle had all the equipment necessary to address the risks of water
   seepage. He had access to the front door to avoid the rainwater he knew
   pooled in the work bay.      He had cleaning supplies for spills he used
   successfully on multiple occasions. There was no need for United Rentals to
   provide more, because additional instrumentalities would be unnecessary for
   a safe job performance. See Molina, 20 F.4th at 169–70. For example, in
   Elwood, an employee was injured when a customer shut a car door on his hand
   while he was unloading groceries. Elwood, 197 S.W.3d at 794. The court held
   the employer had no duty to provide carts with wheel locks or additional
   personnel to assist because there was no evidence those extra measures
   would aid in the safe unloading of groceries. Id. at 795. Here, too, Ovalle has
   shown no evidence that additional instrumentalities were needed for him to
   enter the work bay and perform his job as a mechanic.
          Moreover, Ovalle entered the work bay every day for ten months.
   Entering the work bay was neither an unusual task nor one that posed a threat
   of injury — he was “performing the same character of work” he and other
   mechanics would have always done, namely entering a work bay and being




                                         9
Case: 21-11076     Document: 00516458462           Page: 10   Date Filed: 09/02/2022




                                    No. 21-11076


   aware of possible hazards. See Austin, 465 S.W.3d at 214 (quoting Elwood,
   197 S.W.3d at 795). United Rentals did not breach its duty to provide
   additional instrumentalities to Ovalle.
          Ovalle also alleges that United Rentals failed to provide sufficient
   training, supervision, and safety policies regarding water hazards.       On
   Ovalle’s failure-to-train claim, he alleges United Rentals failed to provide
   adequate training to handle the hazardous condition. “An employer is not
   an insurer of its employees’ safety at work,” but “an employer [still has] a
   duty to use ordinary care in providing a safe workplace.” Leitch v. Hornsby,
   935 S.W.2d 114, 117 (Tex. 1996). Where an employee’s task does not require
   specialized training or is performed regularly without any special training or
   assistance, the employer does not have the duty to provide additional
   training. See Elwood, 197 S.W.3d at 794–95. Texas courts have held that “an
   employer has no duty to adopt safety rules where its business is neither
   complex nor hazardous or where the dangers incident to the work are obvious
   or are of common knowledge and fully understood by the employee.”
   National Convenience Stores Inc. v. Matherne, 987 S.W.2d 145, 149 (Tex. App.
   — Houston [14th Dist.] 1999, no pet.); accord Patino v. Complete Tire, Inc.,
   158 S.W.3d 655, 660 (Tex. App. — Dallas 2005, pet. denied).
          United Rentals did not have a duty to provide training in addition to
   what it already provided for Ovalle to enter the work bay safely. He was a
   25-year experienced mechanic. He did not need specialized training to know
   how to enter the work bay in order to avoid slipping on water. Texas courts
   have held that “an employer’s duty to instruct applies to an inexperienced
   employee, but not to one who is experienced in the work he is assigned.”
   Patino, 158 S.W.3d at 661. The task of entering the work bay also does not
   require specialized training and therefore does not show any need for further
   training. See Elwood, 197 S.W.3d at 794–95 (explaining that employee who
   alleged employer provided inadequate training did not succeed, because his



                                         10
Case: 21-11076     Document: 00516458462            Page: 11   Date Filed: 09/02/2022




                                     No. 21-11076


   job was neither dangerous nor specialized). Ovalle also was aware of the
   condition of the work bay because he reported it to Silva. The danger was
   commonly known and open and obvious, eliminating any need for additional
   instruction. See National Convenience Stores Inc., 987 S.W.2d at 149. United
   Rentals therefore did not breach its duty to provide adequate training to
   Ovalle.
          Ovalle also argues the district court erred in granting summary
   judgment on his claim for negligent supervision, because there was a
   “complete lack of supervision” and “oversight” over the building. He
   argues Silva was insufficiently trained because he was not supervising the
   building and also did not report the water as a dangerous condition. “To
   establish a claim for negligent supervision, a plaintiff must show that an
   employer’s failure to supervise its employees caused his injuries.”
   Dangerfield v. Ormsby, 264 S.W.3d 904, 913 (Tex. App. — Fort Worth 2008,
   no pet.).
          Even though Ovalle couches this allegation as a workplace-safety
   claim of negligent supervision, his allegation that there was negligent
   supervision over the building sounds in the duty of a landowner or employer
   to warn of a dangerous condition. See Austin, 465 S.W.3d at 217 (explaining
   employer and landowner must maintain premises in a reasonably safe
   condition). “Creative pleading does not change the nature of a claim.”
   Sampson v. Univ. of Tex. at Austin, 500 S.W.3d 380, 386 (Tex. 2016). When
   his negligent-supervision claim is considered as its true nature — that is, a
   failure-to-warn of a premises-condition claim — this claim also fails for the
   reasons discussed earlier that Ovalle’s awareness of the spill relieves United
   Rentals of its duty to warn Ovalle of the water.
          Ovalle finally claims that United Rentals should have adopted
   additional safety policies to prevent his injury. Similar to his failure-to-train




                                          11
Case: 21-11076    Document: 00516458462           Page: 12   Date Filed: 09/02/2022




                                   No. 21-11076


   claim, in Texas, an employer “has no duty to adopt safety rules where its
   business is neither complex nor hazardous or where the dangers . . . are
   obvious to the employee.” See National Convenience Stores Inc., 987 S.W.2d
   at 149. Again, Ovalle was not engaged in a complex or hazardous activity
   when entering the work bay, considering he had an alternative front entrance
   and cleaning supplies, and importantly, he was aware rainwater pooled in the
   work bay.
         The district court did not err in granting summary judgment on
   Ovalle’s workplace-safety claims.
         AFFIRMED.




                                        12